Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrases “the utility bag” in claim 8 and “the magnet” in claim 17 lack proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 9-10, and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshikawa (5,367,278).  Yoshikawa discloses a plastic container/basket/utility bag system (1; Figs. 1-7) comprising a body (1, 2; Figs. 1 & 7) having at least one of a body portion and a storage unit, a magnetic holder/utility extension (3; Fig. 7) having a pair of opposite planar surfaces, and a fastener (7, 6) arranged to removably attach one of the planar surfaces to the body.  Yoshikawa discloses the body has a first shell, the utility extension has a second shell, and at least one of the body and the utility extension comprises a magnet/magnetozone (4) arranged to secure a metallic or magnetized article.
As to claims 5 and 10, Yoshikawa discloses the storage unit comprises a magnet/magnetozone (Fig. 1 shows three magnets 4; a second magnet of the three magnets reads on claim 5).
As to claim 6, Yoshikawa discloses a plastic container/basket/utility bag system (1; Figs. 1-7) comprising a body (1, 2; Figs. 1 & 7) having a first shell and a body portion, and a magnetic holder/utility extension (3; Fig. 7) having a second shell.  Yoshikawa discloses the utility extension is arranged to removably (6, 7) attach to the body, and the utility extension comprises a magnet/magnetozone (4) that is arranged to secure a metallic or magnetized article to the second shell.
As to claim 9, Yoshikawa further discloses the utility extension comprises a fastener (7, 6) arranged to attach to the body.
As to claims 14-15, see Fig. 7.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell (4,928,823).  Campbell discloses a holder/utility bag system (10; 10’) comprising a body portion having a plurality of walls (12-20), a lid portion (44) attached to the body portion, and a workstation (48; the surface of the lid portion) formed on a surface of the lid portion having a magnetozone (58).  Campbell further discloses the lid portion or at least one of the plurality of walls formed from leather (column 8, lines 46-48) which is considered equivalent to flexible as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (4,928,823) in view of The Official Notice and/or Yoshikawa (5,367,278) and/or Bosch et al. (4,826,059; hereinafter Bosch).  Campbell discloses a holder/utility bag system (10; 10’) comprising a body (12) having at least one of a body portion, a lid portion, and a storage unit, a permanent magnet/utility extension (58; 60) having a pair of opposite planar surfaces, and a fastener such as adhesive (column 8, lines 1-4) arranged to attach one of the planar surfaces to the body.  Campbell discloses the body has a first shell, the utility extension has a second shell, and at least one of the body and the utility extension comprises a magnet/magnetozone (58, 60) arranged to secure a metallic or magnetized article.  Campbell also discloses the other claimed limitations except for the fastener is removably attached in lieu of permanently attached to the body.  The Official Notice is taken of an old and conventional practice of providing an article which is removably attached to another article.  Yoshikawa, is cited by way of example only, discloses a plastic container/basket/utility bag system (1; Figs. 1-7) comprising a body (1, 2; Figs. 1 & 7) having at least one of a body portion and a storage unit, a magnetic holder/utility extension (3; Fig. 7) having a pair of opposite planar surfaces, and a fastener (7, 6) arranged to removably attach one of the planar surfaces to the body.  Bosch, is also cited by way of example only, teaches a portable and foldable tool holder comprising a body (10) having a magnetozone (16) arranged on the body, and a fastener (24 in Fig. 1; 30-36 in Fig. 4) for allowing the body to removably attach to mounting surfaces.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and/or Yoshikawa and/or Bosch to modify the utility bag system of Campbell so the utility bag system is constructed with the fastener is removably attached one of the planar surfaces to the body for allowing a user to removably attach the utility extension to another mounting surface and because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 4-5, Campbell further discloses the body comprises an inner shell having a magnetozone (58).
As to claim 6, the utility bag system of Campbell as modified comprised the body having a first shell with a body portion, and the utility extension having a second shell.  The utility extension is arranged to removably attach to the body (see above), and the utility extension comprises the magnetozone (58; 60) as claimed.
As to claim 7, Campbell further discloses a lip portion (44) having a magnetozone (58).
As to claim 8, Campbell discloses the magnetozone (58) located on an inner shell of the utility bag.
As to claim 9, Campbell further discloses the utility extension comprises a fastener such as an adhesive (column 8, line 4) arranged to attach to the body.
As to claims 10-11, Campbell further discloses a storage unit (22, 46) having a magnetozone (58) and the storage unit is capable to form a workstation when in an open position (Figs. 1 & 3).
As to claims 12-13, Bosch further discloses the holder comprises an other magnetozone (Bosch discloses two sets of magnetozones 16 with a space 20 in between) that is arranged to secure the holder to a metallic or magnetized structure as claimed.
As to claim 16, Bosch discloses the magnetozone comprises a magnet (16) located between an outer layer and an inner layer (Fig. 1).
As to claim 17, Yoshikawa discloses the magnet (4) attached to an outer layer in the second shell (3).
As to claim 18, Campbell discloses the holder/utility bag system as above with the lid portion or at least one of the plurality of walls formed from leather which is equivalent to flexible as claimed.  To the extent that Campbell fails to show the lid portion or at least one of the plurality of walls is flexible, The Official Notice is taken of an old and conventional practice of providing a holder formed from a flexible material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice to modify the utility bag system of Campbell so the utility bag system is constructed with the lid portion or at least one of the plurality of walls is flexible to reduce during storage.
As to claim 20, Campbell discloses the utility bag system formed from the flexible (see above) which is collapsible.  However, Campbell fails to show the body portion comprises a rigid bottom.  The Official Notice is taken of an old and conventional practice of providing a container/bag formed from a flexible material which is collapsible and a rigid bottom for supporting articles.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice to modify the utility bag system of Campbell so the body portion is constructed with a rigid bottom for better supporting contents.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736